                   Case 1:08-cr-00060-RMB Document 30 Filed 08/19/21 Page 1 of 1




     UNITED STATES DISTRICT COUR
     SOUTHERN DISTRICT OF NEW YOR
     ------------------------------------------------------------
     UNITED STATES OF AMERICA,
                                Government
                                                                                 08 CR. 60 (RMB
                 -against
                                                                                 ORDE
     LUIS OCTAVIO MEDRANO
                                Defendant
     -------------------------------------------------------------


                 In light of the continuing COVID-19 pandemic, the supervised release hearing scheduled
     for Thursday, September 2, 2021 at 10:30 AM is being held telephonically pursuant to the
     CARES Act and applicable implementing court procedures.

                 Participants, members of the public and the press can use the following dial-in
     information


                 USA Toll-Free Number: (877) 336-1829
                 Access Code: 6265989
                 Security Code: 0860


     Dated: August 19, 2021
            New York, NY




                                                                     __________________________________
                                                                           RICHARD M. BERMAN
                                                                                 U.S.D.J.
:

     -							

                        ,

                             .

                                  ,

                                   

                                       T

                                            K

                                                 X

                                                      X

                                                            

                                                                          R

                                                                                  )

